--------------------------------------------------------------------------------

Exhibit 10.1

COLLABORATION AGREEMENT
 
This Collaboration Agreement (this "Agreement") is made and entered into as of
this 7th day of November, 2011, by and between Beijing Guohua Technology Group
(the "Investor"), and Americas Energy Company — AECo, a Nevada corporation (the
"Company").
 
The Investor and the Company desire to enter into this Agreement to evidence
certain transactions between them, as provided for below.
 
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:
 
1.             Equity Investment to the Company.
 
1.1       Equity Investment.
 
In exchange for Investor to contribute Six Million Dollars ($6,000,000) to the
Company, the Company shall issue, execute and deliver to the Investor shares,
representing 30% of the fully diluted issued shares of Company's common stock.
 
1.2       Board Representation. On the date hereof, the Company shall increase
the number of Directors on the Board of Director (the "Board") by two, and the
Company shall cause two persons designated by Investor to be appointed as a
member of the Board to fill such vacancies. The Company shall reimburse the
member of the Board designated by Investor for any out-of-pocket expenses
incurred by such person in performing such person's duties as a member of the
Board. Thereafter, the Company shall cause two persons designated by the
Investor to be nominated as candidates to the Board to the Company's
shareholders. The Company agrees to take any action reasonably requested by
Investor to ensure that the Company will not issue additional shares of common
stock or debt or equity instruments convertible to common stock, without the
approval of the member or members of the Board designated by the Investor. On
the date hereof, the Company represents and warrants that, before giving effect
to the issuance of the shares, it has the following securities issued and
outstanding (i) 89,862,983 shares of common stock, (ii) warrants to acquire
15,000,000 shares of common stock at an exercise price (see attachment A),
[(iii) options to acquire 0 shares of common stock at an exercise price of $
N/A. Except as set forth in this Agreement, the Company has an obligation to
issue securities to Hanhong (Hong Kong) New Energy Holdings Limited (Hanhong),
should Hanhong select to convert the outstanding loan principal and interest
balance up to $2,000,000 to 15% of the fully diluted issued shares of AECo
common stock at the time of conversion.
 
1.3       Tennessee Consolidatecn (TCCC Purchase and Rehabilitation.
 
The proceeds of such equity investment shall be used to purchase and
rehabilitate the TCCC assets that are offered by Alpha Natural Resources (ANR).
The Investor agrees that it will use its commercially reasonable efforts to
explore the financing of an initial payment by the Company up to US$3,000,000
(the "Initial Payment") to acquire the coal properties near Whitwell, Tennessee
described in Exhibit A (the "TCCC Property") from ANR. The Investor would
contribute the Initial Payment $3,000,000 to the Company and $3,000,000 of
follow-on capital in exchange for common stock of the Company, and would provide
the Initial Payment
 

 
 

--------------------------------------------------------------------------------

 

 
the Company to the closing of TCCC Properties purchase. As part of the
acquisition price, the Company would pay to ANR a possible additional $3,000,000
in first 12 months, and $4,000,000 in 24 months, plus $3.00 per ton royalty on
coal produced from the TCCC Property (the "Royalty"). The Investor does not
expect the total purchase price to be paid for the TCCC Property, including the
Initial Payment, additional payments and the Royalty, to exceed $71,000,000. The
Company also would offer ANR a right of first refusal to take the coal produced
from TCCC Properties at 20% discount of international marketable price for
similar quality coal. Such price is for FOB Barge delivery to the TCCC Barge
terminal.
 
1.4      Participation of Investor. The Investor and the Company shall use their
commercially reasonable efforts to minimize the amount of the purchase price of
the TCCC Property. Although the Investor may provide to the Company equity
and/or debt financing for the purchase price and for related lease acquisitions
and improvements, any such equity and debt financing shall be only upon the
terms and conditions acceptable to the Investor in its sole and unfettered
discretion, and Investor shall have no obligation or duty to provide any such
equity or debt financing.
 
1.5      Information Access and Conditions to Equity Investment The Company
shall provide Investor complete access to Company's facilities, books, studies
and records and shall cause its directors, employees, accountants and other
agents and representatives (collectively, "Representatives") to cooperate fully
with Investor and Investor's representatives in connection with Investor's due
diligence investigation of the Company. The Investor shall be under no
obligation to continue due diligence investigation or negotiations regarding
this Agreements if, at any time, the results of its due diligence investigation
are not satisfactory to the Investor for any reason in its sole discretion.
 
1.6      Right of First Refusal for Additional Investment. The Investor shall
retain the right of first refusal for new investments.
 
2.             Reverse Merger.
 
2.1      The Company and the Investor shall use their best efforts to explore a
reverse merger between Company and Investor. In such process, Company, a
publicly traded entity, acquires the Investor. Upon the completion of such
merger, Investor shall hold 80% - 90% of the post-merge company.
 
2.2      Raise of Capital. In conjunction of such reverse merger, and/or
separate from such merger, the new company would raise capitals from capital
markets. The targeted level of capital raise shall be close to $50,000,000
$100,000,000.
 
2.3      Financial Advisor. The Investor and the Company engage Hanhong Private
Equity Management Company as a financial advisor in the Reverse Merge
transaction.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.             Additional Investment.
 
3.1      Additional Investment. The Investor agrees that it will use its
commercially reasonable efforts to explore additional investment of $6,000,000
in the Company be used by the Company to upgrade mining equipment and
facilities, to acquire additional material mineral leases for the TCCC property
and to expand production and logistics capacities of the TCCC Property, if and
as may be mutually agreed upon by the Investor and the Company. On the date of
investment, the Company shall execute and deliver to the Investor shares,
representing 15% of the fully diluted issued shares of Company common stock at
the time of Closing of such investment.
 
3.2      Participation of Investor. As for the investment in Section 3.1,
although the Investor may provide to the Company equity and debt financing for
the purchase and for related lease acquisitions and improvements, any such
equity and debt financing shall be only upon the terms and conditions acceptable
to the Investor in its sole and unfettered discretion, and Investor shall have
no obligation or duty to provide any such equity or debt financing.
 
The Company shall use its best efforts to explore and utilize other funding
sources should there is a need to raise additional financing.
 
The Company shall use its best efforts to diligently pursue and take all actions
necessary or desirable, or reasonably requested by Investor, (i) for approval of
any transactions contemplated by this Agreement and related agreements,
including obtaining any necessary shareholder approvals, and (ii) to increase
the number of Company directors to be set at five (5), and (iii) to cause the
appointment to the Board of two individuals designated by the Investor. In this
connection, the Company shall obtain agreements (the "Required Lockup
Agreements") in a form satisfactory to the Investor from stockholders holding in
excess of 51% of the outstanding common stock of the Company to vote in favor of
the transactions contemplated by this Agreement, including without limitation
the issuance of common stock to the Investor in the event the acquisition of the
TCCC Property is completed, as contemplated by this Section 3.2. Obtaining the
Required Lockup Agreements is a condition precedent to any investment made by
the Investor pursuant to the Share Purchase Agreement.
 
4.          Representations and Warranties of the Company.  In order to induce
the Investor to enter into the Agreement, the Company represents and warrants to
the Investor that:
 
(a)     The Company has been duly organized and is validly existing as a
corporation and is in good standing under the laws of the State of Nevada. The
Company is qualified to do business in each jurisdiction in which failure to be
so qualified could have a material adverse effect on the Company. The Company
has all requisite organizational power and authority to conduct its business as
currently conducted and to enter into, execute, deliver and perform all of its
duties and obligations under this Agreement and all related instruments,
documents and agreements executed in connection herewith and therewith
(collectively the "Related Agreements").
 
(b)     This Agreement and the Related Agreements are the valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the
 

 
3

--------------------------------------------------------------------------------

 
 
 
enforcement may be limited by bankruptcy and other laws of general application
relating to creditor's rights or general principles of equity. The execution,
delivery and performance of this Agreement and the Related Agreements and the
issuance of any securities related thereto have been duly authorized by all
necessary action on the part of the Company. No consent, approval or
authorization of, or designation, declaration or filing with, any governmental
authority or other person is required to be obtained in connection with the
execution, delivery and performance of this Agreement, the Related Agreements or
the issuance of any securities related thereto.
 
(c)     The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not; (I)
conflict with or result in any default under any contract, obligation or
commitment of the Company or any provision of the Company's constitutive
documents; (ii) result in the creation of any lien, charge or encumbrance of any
nature upon any of the properties or assets of the Company; or (iii) violate any
instrument, agreement, judgment, decree or order, or any statute, rule or
regulation of any federal, state or local government or agency, applicable to
the Company or to which the Company is a party.
 
(d)     All of the filings made by the Company with the Securities and Exchange
Commission are true and correct in all material respects.
 
5.             General.
 
5.1      Amendments. Waivers and Consents. No covenant or other provision hereof
or thereof may be waived otherwise than by a written instrument signed by the
party so waiving such covenant or other provision. This Agreement may be amended
only by written agreement executed by the Company and the Investor.
 
5.2      Governing Law; Jurisdiction; Venue. This agreement shall be deemed to
be a contract made under, and shall be construed in accordance with, the laws of
the State of Nevada. The Company and the Investor hereby agree that the state
and federal courts of the State of Nevada shall have jurisdiction to hear and
determine any claims or disputes between the Investor and the Company pertaining
directly or indirectly to this Agreement.
 
5.3      Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original; but such counterparts shall together constitute but one
and the same document.
 
5.4      Integration. This Agreement, including the exhibits, documents and
instruments referred to herein or therein and any other instruments, documents
or agreements executed or delivered herewith on the date hereof, constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.
 
5.5      Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement and the
closing of the transactions contemplated hereby. All statements as to factual
matters contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant hereto in connection with the
 

 
4

--------------------------------------------------------------------------------

 
 
 
transactions contemplated hereby shall be deemed to be representations and
warranties by the Company hereunder solely as of the date of such certificate or
instrument.
 
5.6      Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
The Company hereby acknowledges and agrees that Investor may assign its rights
hereunder to an Affiliate. For purposes of thissection 4.6, "Affiliate" shall
mean any entity that now or in the future, directly or indirectly controls, is
controlled with or by or is under common control with a party. The Company may
not assign its rights or delegate its obligations under this Agreement without
the written consent of Investor, which consent may be withheld at its
discretion.
 
5.7      Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
such invalid, illegal or unenforceable provision shall be reformed to render
valid and enforceable and so as to give effect to the intent manifested by such
provision.
 
5.8      Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring.
 
5.9      Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) upon delivery by confirmed facsimile transmission if
received by the recipient before 5:00 p.m. local time on a business day, and if
not, then the next business day, (iii) upon receipt, if deposited with the
United States Post Office, by registered or certified mail, postage prepaid or
(iv) upon receipt, if delivered by a nationally recognized overnight courier
service. All communications shall be sent to the party at the address as set
forth on the signature page hereof or at such other address as the Company or
the Investor may designate by ten (10) days advance written notice to the other
party hereto.
 
5.10    Expenses. Each of the parties shall pay its own expenses and the fees
and expenses of its counsel, accountants, and other experts or advisors in
connection with this Agreement and the transactions contemplated hereby.
 
5.11    Attorneys' Fees. In the event that any dispute among the parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
5.12    Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 

 
5

--------------------------------------------------------------------------------

 

 
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 
 
 
The parties hereto have executed this Agreement as of the day and year first
above written.
 

  Investor           Beijing Guohua Technology Group          
 
By:
/s/ Shuyan Zhao     Name: Shuyan Zhao     Title: Board Chairman            
Address:         7 Juyuan Rd. W. Mapo Twp       Shunyi District, Beijing      
China 101300       Fax: (86)-315-5913411       Phone: (86)-10-69402082      
Attention: Shuyan Zhao             Company           Americas Energy Company —
AECo             By: /s/ Christopher Headrick     Name: Christopher Headrick    
Title: C.E.O.             Address:         243 North Peters Road      
Knoxville, TN 37923       Fax:  866-655-6799       Phone: 865-238-0668      
Attention:  John Hayes  

 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 

Exhibit A
to
Collaboration Agreement
 
 
Tennessee Consolidated Coal Company
 
Attach "Tennessee Consolidated Coal Company
Executive Summary, September 2011"
As provided by seller Alpha Natural Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment A
to
Collaboration Agreement
 
Americas Energy Company – AECo
Share Structure
 
 
Shares issued and outstanding - Oct 31, 2011, 89,862,983
Warrants issued or original investors 9,000,000 @.75 cents per share. Expire on
3/31/2013 (three years)
Warrants issued to Hanhong 6,000,000 @.09 cents per share. Expire on 5/10/2013
(two years)
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Attachment A
to
Collaboration Agreement
 
Americas Energy Company – AECo
Share Structure
 
 
Shares issued and outstanding - Oct 31, 2011, 89,862,983
Warrants issued or original investors 9,000,000 @.75 cents per share. Expire on
3/31/2013 (three years)
Warrants issued to Hanhong 6,000,000 @.09 cents per share. Expire on 5/10/2013
(two years)
 
 
Americas Energy Company – Evans Coal Corp.
 
Contingent Liability Protection
 
The Board of Directors agrees to approve a resolution agreeing to Petition the
U.S. Bankruptcy Court for Chapter 11 Reorganization for all business transacted
prior to this agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
